 


109 HR 5197 IH: To amend title 49, United States Code, to extend the aviation war risk insurance program.
U.S. House of Representatives
2006-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5197 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2006 
Mr. Mica introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 49, United States Code, to extend the aviation war risk insurance program. 
 
 
1.Extension of air carrier war risk policies and terrorism coverage 
(a)Extension of policiesSection 44302(f)(1) of title 49, United States Code, is amended by striking August 31, 2006, and may extend through December 31, 2006, and inserting December 31, 2011,. 
(b)Extension of terrorism coverageSection 44303(b) of title 49, United States Code, is amended by striking December 31, 2006, and inserting December 31, 2011,.  
 
